NOTICE OF ALLOWANCE
Claims 28-52 are drawn to an allowable method.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art Sargeant et al. (US 2007/0287017 A1) in view of Itoh et al. (US 2005/0118442 A1) and Chicarella et al. (US 2009/0022919 A1).
Applicant’s arguments filed 01/12/2022 persuasively argue that Itoh explicitly teaches away from mixing crystalline PET with a formability enhancer through dry blending as it does not process easily leading to whitening of the film (Itoh: par. 0035). As such, one of ordinary skill in the art would not look to Itoh to modify Sargeant by blending the crystalline polyester (PET) with a formability enhancer (PBT) in the claimed proportions as proposed in the previous rejection. The other cited art of record does not teach or suggest the claimed combination of dry blending a mixture of crystalline polyester and a formability enhancer to assist in increasing the polymeric chain flexibility and formability in the claimed properties having the claimed properties such as melting point and is stretched to the claimed MD and TD ratios resulting in a film having the claimed modulus properties. As such, claims 28-52 are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783